Citation Nr: 1140885	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  09-31 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a perforated tympanic membrane.

2.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to September 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In April 2011, the Veteran testified during a hearing held at the Board's offices in Washington, D.C.  A transcript of the hearing is of record.  In April 2011 and May 2011, the Veteran submitted additional evidence, including correspondence from private physicians and duplicative material, and waived initial RO consideration of this evidence.  Therefore, the Board accepts this additional evidence for inclusion in the record.  See 38 C.F.R. § 20.800 (2010).  


FINDINGS OF FACT

1.  In an April 1997 rating decision, the RO denied the Veteran's original claim of entitlement to service connection for a perforated right ear drum; although properly notified of the denial, the Veteran failed to perfect an appeal.

2.  Evidence associated with the claims file since the April 1997 denial, when considered by itself or in connection with evidence previously assembled, does not relate to an unestablished fact necessary to substantiate the service connection claim for a right tympanic membrane, is cumulative or redundant of evidence previously received, and does not raise a reasonable possibility of substantiating the claim.

3.  In a March 2003 rating decision, the RO denied the Veteran's original claim of entitlement to service connection for hearing loss; although properly notified of the denial, the Veteran failed to appeal this decision.  

4.  Evidence associated with the claims file since the March 2003 denial relates to an unestablished fact necessary to substantiate the claim for service connection for bilateral hearing loss and raises a reasonable possibility of substantiating the claim.  

5.  Resolving all doubt in the Veteran's favor, bilateral hearing loss is likely related to service.


CONCLUSIONS OF LAW

1.  The April 1997 RO rating decision that denied the Veteran's service connection claim for a perforated right ear drum and the March 2003 RO rating decision that denied his service connection claim for hearing loss are final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2010).

2.  As evidence received since the RO's April 1997 denial is not new and material, the criteria for reopening the Veteran's service connection claim for right tympanic membrane are not met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2011).  

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss; thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2011).  

4.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), have been fulfilled by information provided to the Veteran in a letter from the RO dated in January 2008.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claims, and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

Recently the Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to disability ratings and effective dates was provided in the January 2008 correspondence.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.

A review of the January 2008 VCAA notice letter shows the RO notified the Veteran that he would need to submit new and material evidence as he had been previously denied service connection for a perforated ear drum and for hearing loss.  This letter specifically defined new and material evidence.  The letter also advised the Veteran of why these claims were denied earlier and what evidence was necessary to substantiate the element required to establish service connection that was found insufficient in the previous denials. Accordingly, any deficiency regarding notice of the basis for a prior final denial of these claims, or what information or evidence is necessary to reopen the claims, is not prejudicial to the Veteran's claims in this instance.  Therefore, the Board finds that VA has complied with its duties under Kent.

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  In view of the above, the Board finds that the notice requirements pertinent to the issues on appeal have been met.

The duty to assist also has been fulfilled as private and VA medical records relevant to this matter have been obtained.  The Board notes that a new VA examination or medical opinion in connection with this appeal cannot be provided for the Veteran's claims until such claims are successfully reopened.  See 38 C.F.R. § 3.159(c)(4)(iii) (2011).  The Board finds that the available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with these claims would not cause any prejudice to the Veteran. 

New and Material Evidence - Laws and Regulations

In this case, the Veteran asserts that he has submitted new and material evidence to reopen his claims of entitlement to service connection for a right tympanic membrane and for bilateral hearing loss and that the evidence is otherwise sufficient to award service connection for each claimed disability.

As a general rule, a previously denied claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Therefore, the Board will undertake a de novo review of the new and material evidence issue.

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material.  See Shade v. Shinseki, 24 Vet. App.110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.

Right Tympanic Membrane

A claim for service connection for a perforated right ear drum was previously considered and denied by the RO in an April 1997 rating decision.  The Veteran failed to perfect his appeal of this denial and, therefore, it is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  As such, the Veteran's claim may be reopened only if new and material evidence has been secured or presented for the claim since the last final rating decision.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The RO denied the claim in April 1997 finding that there was no evidence that the Veteran's pre-existing perforated right ear drum permanently worsened as a result of military service.  

At the time of the April 1997 RO decision that denied service connection for a perforated right ear drum, the evidence of record consisted of service treatment records; VA examinations dated in July 1967 and June 1972; VA treatment records dated in August 1968, and from November 1983 to February 1985; private medical records dated in December 1996 from Dr. J.S. in Largo, Florida; and written submissions from the Veteran.  

Service treatment records revealed that the Veteran's October 1963 pre-induction examination indicated that the right ear drum was retracted with a small old healed perforation.  Other service treatment records noted a history of perforation of the right tympanic membrane or right ear drum.  In March 1964 the right tympanic membrane was noted as improved with no bulging.  A few weeks later after the Veteran complained of pain in the right ear, X-ray studies showed chronic and acute right mastoiditis.  The Veteran's July 1965 discharge examination noted that his right ear drum was thickened.  

The July 1967 VA examination noted scarring and an old perforation in the right ear drum.

A July 1996 private medical record from Dr. J.S. noted that the Veteran had a history of perforation in his right ear diagnosed many years ago.  The Veteran recently got the ear wet and developed otorrhea.  Dr. G.B.B. recommended to Dr. J.S. that the Veteran might have the perforation closed in the future.  

In June 2007 and November 2007 the Veteran filed his application to reopen the previously denied claim of entitlement to service connection for a perforated tympanic membrane.  Since the April 1997 RO decision the following evidence has been associated with the claims file: duplicate service treatment records; VA treatment records dated from February 1997 to September 1997, and from November 2007 to January 2008; private medical records from Dr. H.C.P. at the University of North Carolina dated in January 2007 and April 2007; a private medical record dated in May 2007 from Chapel Hill Internal Medicine; correspondence dated in December 2007 from Dr. H.C.P.; an esophagus and hiatal hernia VA examination in February 2008; a copy of a page from the Army medical enlistment standards which states that any perforation of the tympanic membrane is a cause for rejection for appointment, enlistment, and induction; a letter from the Veteran's brother submitted in April 2011; correspondence dated in April 2011 from private physicians, P.M., D.O. and S.P.L., M.D., F.A.C.S., regarding the Veteran's hearing loss; a copy of the transcript of the Veteran's April 2011 Board hearing; and copies of written submissions from the Veteran and his representative.  Much of this evidence pertained to the Veteran's other claims for compensation.  

The January 1997 private medical records of Dr. H.C.P. noted that the Veteran had a long-standing history of tympanic perforation on the right side and increased ear infections with drainage.  To improve drainage, later that month Dr. H.C.P. performed a right tympanomastoidectomy with canal wall.  An operative note revealed that the perforation in the tympanic membrane was fully closed using a graft.  There is no evidence in Dr. H.C.P.'s records that the Veteran's tympanic membrane was aggravated during his period of active service more than 30 years before.  

In a May 2007 typewritten statement circulated to congressional representatives, the Veteran asserted that instead of being discharged he should have been offered surgery in service to correct his perforated ear drum with treatment for drainage and infected mastoids.

The VA medical records include a June 1997 medical record which noted that the Veteran had a history of perforated ear drum, but that there was now no active problem.  

In his August 2009 VA Form 9, Substantive Appeal the Veteran asserted that his right ear drum disorder was aggravated during service because of combat training and service in the strenuous climate of Alaska.

During the April 2011 Board hearing, the Veteran's representative asserted that if the Veteran had a perforated ear drum before service he would never have been allowed to enlist in the Army.  He contended that service treatment records showed a healed ear drum that then became perforated during active duty.  However, the Veteran testified at this same hearing that the Army told him he had a perforated ear drum when he enlisted and that he was not denying that fact.  He also testified that during service he went to sick call for ear problems, such as infections.

Thus, while the evidence received since April 1997 may be "new" in the sense that it was not previously of record, none of the evidence submitted since April 1997 is "material" for purposes of reopening the Veteran's claim for service connection for a perforated right tympanic membrane.  At the time of the April 1997 decision, there was evidence that the Veteran had a pre-existing perforated right ear drum and that he had been treated in service for ear complaints.  But the RO denied service connection because there was no competent medical evidence that the Veteran's pre-existing medical condition had been aggravated during his period of active duty.  See 38 C.F.R. § 3.306 (2011) (noting service connection of a pre-existing condition requires an increase in disability during service).  None of the new medical evidence includes a competent medical opinion to the effect that the Veteran's currently diagnosed right tympanic membrane disorder, which pre-existed military service, was aggravated during his period of active duty.  In the absence of such evidence, the Veteran's application to reopen his claim must fail.  The Veteran and his representative are laymen and not competent to assert on their own that the Veteran needed surgery or additional treatment in service or that his ear drum disorder was aggravated during his period of active duty.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  

The Board notes that new evidence the Veteran has submitted to VA since 1997 that relates to the treatment of his right tympanic membrane is either redundant or cumulative of evidence submitted prior to the last prior denial, does not relate to an unestablished fact, or does not raise a reasonable possibility of substantiating the claim.  It does not provide any information that was not already known at the prior final denial.  What the medical evidence was missing prior to the April 1997 decision, and what it continues to lack, is any sort of competent medical opinion explaining whether the Veteran's ear drum disorder was aggravated beyond the natural progress of the disease during service.

Therefore, the fact necessary to substantiate the claim that previously was unestablished has not been addressed.  Since the deficiency that was found before remains, it follows that, even with the low threshold established in Shade, a reasonable possibility of substantiating the claim has not been raised.  In sum, the evidence submitted since April 1997 either is not new because it had been associated with the claims file and considered previously, is new but is redundant of the evidence that previously was considered, or is new but not material by not relating to the reason for the previous denial of the Veteran's claim of entitlement to service connection for a perforated right tympanic membrane.  This claim cannot be reopened for these reasons.

Hearing Loss

A claim for service connection for hearing loss was previously considered and denied by the RO in a March 2003 rating decision.  The Veteran failed to appeal this denial and, therefore, it is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  As such, the Veteran's claim may be reopened only if new and material evidence has been secured or presented for the claim since the last final rating decision.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The RO denied the claim in March 2003 finding that service treatment records failed to show hearing loss during service.  

At the time of the March 2003 RO decision that denied service connection for hearing loss, the evidence of record consisted of: service treatment records; VA examinations dated in July 1967 and June 1972; VA treatment records dated in August 1968, from November 1983 to February 1985, and from February 1997 to September 1997; private medical records dated in December 1996 from Dr. J.S. in Largo, Florida; and written submissions from the Veteran.  



Service treatment records reveal a normal pre-induction audiogram, an undated audiogram when the Veteran was 22 years old showing hearing within normal limits, and a February 1964 audiogram that showed hearing loss in the left ear.  The July 1965 discharge examination did not include an audiogram, but a notation showing normal hearing with the whispered voice test (15/15).  

In November 2007 the Veteran filed his application to reopen the previously denied claim of entitlement to service connection for bilateral hearing loss.  Since the March 2003 RO decision the following evidence has been associated with the claims file: duplicate service treatment records; private medical records and audiograms from Dr. H.C.P. at the University of North Carolina dated in January 2007 and April 2007; a private medical record dated in May 2007 from Chapel Hill Internal Medicine; VA treatment records dated from November 2007 to January 2008; correspondence dated in December 2007 from Dr. H.C.P.; an esophagus and hiatal hernia VA examination in February 2008; a copy of a page from the Army medical enlistment standards which states that any perforation of the tympanic membrane is a cause for rejection for appointment, enlistment, and induction; a letter from the Veteran's brother submitted in April 2011; correspondence dated in April 2011 from private physicians, P.M., D.O. and S.P.L., M.D., F.A.C.S., regarding the Veteran's hearing loss; a copy of the transcript of the Veteran's April 2011 Board hearing; and copies of written submissions from the Veteran and his representative.  Some of this evidence pertained to the Veteran's other claims for compensation.  

In light of the foregoing, new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.  The evidence submitted subsequent to the March 2003 RO decision as noted above is new, in that it was not previously of record.  The newly submitted evidence is also material.  As noted above the claim was denied in March 2003 as service treatment records were said not to show evidence of hearing loss during service.  The evidence received subsequent to the March 2003 RO decision includes medical opinions dated in April 2011 from two physicians, S.P.L., M.D., F.A.C.S. and P.M., D.O., suggesting that the Veteran's hearing loss dates back to his time in military service.  

Further, in Shade, the Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  The Board finds that this is such a case, given the evidence of diagnosis and treatment for bilateral hearing loss since service and the submission of several private medical opinions suggesting that the Veteran's current hearing loss is related to his period of active service.  In sum, additional evidence received since the last final decision relates to an unestablished fact necessary to substantiate the Veteran's claim; that is, the additional evidence related to the question whether any hearing loss is related to a period of active service.  Such evidence is neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim, and raises a reasonable possibility of substantiating the claim on appeal.  As such, the claim of entitlement to service connection for bilateral hearing loss is reopened, and is further addressed below.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Service Connection - Laws and Regulations 

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Generally, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Hearing Loss

The Veteran seeks service connection for bilateral hearing loss.  In his testimony and in the written submissions of his representative, the Veteran contends that he was exposed to acoustic trauma in service, including small arms fire, 50-caliber machine gun fire, and ordnance.  They also contend that the Veteran's hearing loss could have been caused by his perforated right tympanic membrane, but as the Board has not reopened his application for service connection for a perforated right tympanic membrane (see above discussion), he cannot successfully seek service connection for bilateral hearing loss as secondary to a service-connected right tympanic membrane in this appeal.

The determination of whether a veteran has a current hearing loss "disability" is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a disability for VA purposes when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz (Hz) is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  "[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

The threshold for normal hearing is from 0 to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Id. at 157.  The regulations set forth in 38 C.F.R. § 3.385 operate only to establish when a hearing loss can be service connected.  Id. at 159.  It was also found that, regardless of when the criteria of 38 C.F.R. § 3.385 are met, a determination must be made as to whether the hearing loss was incurred in or aggravated by service.

Evidence in the claims file indicates that the Veteran was an infantryman in service and served in the Pacific Northwest, including Alaska at the time of the 1964 earthquake.  

The Veteran's October 1963 pre-induction examination shows normal hearing.  Audiogram findings, in pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0(15)
-5(5)
-5(5)
-5(5)
-10(-5)
LEFT
    -5(10)
-5(5)
-5(5)
   0(10)
  0(5)

(The figures in parentheses are based on International Standards Organization [ISO] Standards to facilitate data comparison.  Prior to November 1967, audiometric results were reported in American Standards Association [ASA] Standards in service medical records.)

Audiogram findings in an undated in-service examination when the Veteran was 22 years old, in pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10(25)
10(20)
10(20)
10(20)
10(15)
LEFT
    10(25)
10(20)
25(35)
10(20)
10(15)

In-service audiogram findings in February 1964, in pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
15(30)
15(25)
0(10)
0(10)
-10(-5)
LEFT
   -10(5)
   -10(0)
25(35)
   25(35)
  25(30)

Otherwise, service treatment records show no complaints for, or treatment of, any hearing complaints during the Veteran's period of active service.  His July 1965 discharge examination did not include an audiogram, but it did include a notation of the whispered voice test (15/15) which showed normal hearing.

Post-service, January 2007 and April 2007 private audiograms from Dr. H.C.P. are found in the claims file, but the results of these audiograms are in graphical form and are not numerically interpreted, so they are not technically adequate to determine whether the Veteran had a bilateral hearing loss disability meeting the requirements of 38 C.F.R. § 3.385.  However, it is clear from the charts in both documents that the Veteran had a bilateral hearing loss disability as measured by VA with readings of at least 30 decibels at the 2000, 3000, and 4000 Hz levels in each ear on the January 2007 audiogram and with readings of at least 40 decibels at the 2000, 3000, and 4000 Hz levels in each ear on the April 2007 audiogram.

A November 2007 VA medical record references an audiogram not found within the claims file; however, the VA audiologist noted that it showed moderately severe to profound mixed hearing loss in the right ear and mild to severe sensorineural hearing loss in the left ear.  

In his December 2007 correspondence, Dr. H.C.P. stated that a recent audiogram showed deterioration in the Veteran's hearing on the right side.  He also stated that the Veteran had a long-standing history of chronic ear infections.  He said that hearing loss developed as a result of the infections and the tympanic membrane perforation.  

The results of an attached April 2011 private audiogram from Dr. S.P.L., in pure tone thresholds, in decibels, are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
45
60
80
100
LEFT
        15
        20
40
        60
  60

In an April 2011 letter Dr. S.P.L. stated that he reviewed many of the Veteran's service and post-service treatment records and that he concluded that one of the Veteran's in-service audiograms demonstrated the presence of sensorineural hearing loss.  He opined that hearing loss would be accounted for by the Veteran's exposure to noise in service and the fact that he had not been issued hearing protection in service.  Dr. S.P.L. concluded that it was at least as likely than not that the Veteran sustained hearing loss due to his noise exposure in the Army.  

In other April 2011 correspondence, Dr. P.M. stated that repeat exposure to excessive loud noise levels without protective ear protection, in conjunction with a perforated ear drum already in place, could be a contributing factor for hearing loss.

The Board's review of the medical and lay evidence of record indicates that the Veteran's current bilateral hearing loss is due to service and, thus, service connection is warranted.  Initially, the Board notes that the Veteran has been diagnosed with bilateral hearing loss in the recent private audiograms of Dr. H.C.P. and Dr. S.P.L. noted above.  In addition, a review of his in-service audiograms reveal that a February 1964 audiogram shows hearing loss in the left ear during service.  Moreover, the three service audiograms in the record show that the Veteran's hearing worsened in the right ear during active duty.  The Board also finds the Veteran's lay evidence of exposure to noise during service credible because an infantryman can be expected to use firearms and ordnance during active service and he is competent to comment on being exposed to different types of noise while undergoing service training.  

After reviewing the medical evidence of record, the Board also finds that the preponderance of the evidence is, at the very least, in equipoise as to whether the Veteran's current bilateral hearing loss disorder is the result of noise exposure during service.  While Dr. P.M.'s opinion is speculative ("could be a contributing factor") and Dr. H.C.P. essentially suggested that the etiology of the Veteran's hearing loss was due to ear infections and the Veteran's perforated right tympanic membrane, the April 2011 private opinion of Dr. S.P.L. found that military noise exposure was more likely as not a contributing factor to the Veteran's hearing impairment.

The Board notes that Dr. P.M. and Dr. H.C.P. did not discuss the Veteran's hearing loss during service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that a medical opinion with only data and conclusions without supporting analysis is accorded no weight).  Dr. S.P.L., on the other hand, noted that he specifically reviewed many service and post-service medical records.  Dr. S.P.L.'s opinion is deemed persuasive because he stated that an in-service audiogram documented in-service hearing loss and he discussed the Veteran's acoustic trauma in service.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence which satisfactorily proves or disproves the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102; see also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

In this case, the Board finds that the medical evidence is, at the very least, in equipoise as to the question of whether the Veteran's hearing loss is related to service.  There can be no doubt that further medical inquiry could be undertaken with a view towards additional development of this claim.  However, the Board finds that under the circumstances of this case, the April 2011 private opinion of Dr. S.P.L. is sufficient to provide proof of a nexus, or relationship, between the Veteran's current bilateral hearing loss and his period of active service.  Therefore, the Veteran has a medical opinion linking hearing loss to service.

In view of the above, and in affording the Veteran the benefit of the doubt as the law requires, the Board finds that service connection is warranted for the Veteran's hearing loss disability.  As the Board finds that the Veteran has provided evidence of all three elements required for a grant of service connection for this claim, the claim for service connection for hearing loss is granted.


ORDER

As new and material evidence has not been received, the request to reopen a service connection claim for a perforated right tympanic membrane is denied. 

As new and material evidence has been received, the claim for service connection for bilateral hearing loss is reopened.  To this extent and this extent only, the appeal is granted.

Service connection for bilateral hearing loss is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


